J-S46023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DIONNE HENDERSON,                        :
                                          :
                    Appellant             :    No. 1962 EDA 2019

            Appeal from the PCRA Order Entered June 14, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008614-2009



BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                     FILED: JANUARY 29, 2021

      Appellant, Dionne Henderson, appeals from the order denying his first

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. Following our careful review, we affirm.

      We previously summarized the facts of this case in Appellant’s appeal

from the judgment of sentence, as follows:

      The facts in this matter involve Appellant’s decade long sexual
      abuse of his daughter, beginning when she was four years old.
      Appellant initially began by inappropriately touching the victim’s
      buttocks overtop her clothing. The touching then escalated to
      touching the victim’s clitoris, placing his hands between her labia,
      and putting his mouth on her breasts during bath time. After the
      victim turned eight or nine years of age, the sexually deviant
      behavior increased. Appellant kept the victim home from school
      on occasion to be alone with the victim. In one incident, Appellant
      touched but did not penetrate the victim’s vagina with his fingers
      and tried to put his penis between the victim’s breasts, but they
      were not fully developed. Appellant also touched the victim’s
      rectum and placed his mouth on the victim’s vagina. According to
J-S46023-20


     the victim, she would complain to Appellant when he would try
     and insert his finger into her vagina.

     On another occasion, Appellant penetrated the victim’s vagina
     with his finger. Appellant also began to force the victim to perform
     oral sex and would ejaculate in the victim’s mouth. The victim set
     forth that Appellant told her how to perform oral sex without her
     teeth touching his penis. The sexual abuse escalated to vaginal
     intercourse when the victim was ten or eleven. The victim
     indicated that the first time Appellant engaged in vaginal
     intercourse, he began by caressing and kissing her before kissing
     her vaginal area. He initially penetrated her vagina with his finger
     before inserting his penis and having intercourse. The intercourse
     caused her to have vaginal bleeding. In addition, the victim
     asserted that the Appellant always prefaced subsequent vaginal
     intercourse with making the victim perform oral sex. The last
     instance of abuse occurred when the victim was fourteen.
     Appellant made the victim perform oral sex on him and caused
     her to gag by shoving his penis inside her mouth. Afterward,
     Appellant forced the victim over a dryer and engaged in vaginal
     sex.

     The victim first reported these incidents on April 19, 2009, several
     days after the last sexual violation transpired. She initially left
     home because her father told her that he was going to beat her
     for failing to wear the appropriate Muslim garb. The victim went
     to her step-grandmother’s home, approximately a three-hour
     walk away, and told her step-aunt that Appellant was putting his
     hands on her. When her aunt asked her if she was being sexually
     abused, she did not respond, and looked down. Believing sexual
     abuse may have occurred, the aunt reported the matter to police.
     The victim provided police with a statement regarding the sexual
     abuse and was taken to a hospital for an examination. She related
     the sexual abuse to a nurse and her aunt, and the exam showed
     that the victim had a tear at the bottom of the entrance to her
     vagina and a swollen red cervix. Testimony at trial revealed that
     the tear was consistent with a history of vaginal penetration.

Commonwealth v. Henderson, 125 A.3d 438, 1263 EDA 2014 (Pa. Super.

filed July 7, 2015) (unpublished memorandum at *1).




                                    -2-
J-S46023-20


       The PCRA court summarized the procedural history of the crimes, as

follows:

               On June 19, 2013, following a jury trial before this [c]ourt,
       [Appellant] was found guilty of rape of a child, involuntary deviate
       sexual intercourse [(“IDSI”)] with a child, aggravated indecent
       assault of a child, unlawful contact with a minor, corruption of a
       minor, endangering the welfare of a child [(“EWOC”)], and
       incest.[1] On November 15, 2013, [Appellant] was sentenced to
       20-40 years’ imprisonment for his rape of a child conviction, 20-
       40 years’ imprisonment for his [IDSI] with a child conviction, 10-
       20 years’ imprisonment for his aggravated indecent assault of a
       child conviction, and 10-20 years’ imprisonment for his unlawful
       contact with a minor conviction, to run consecutively. This [c]ourt
       also sentenced [Appellant] to 5-10 years’ imprisonment for his
       incest conviction, 2 ½-5 years’ imprisonment for his corruption of
       minors conviction, and 3 ½-7 years’ imprisonment for his [EWOC]
       conviction, to run concurrently. On July 7, 2015, the Superior
       Court affirmed [Appellant’s] judgment of sentence. [Henderson,
       1263 EDA 2014 (unpublished memorandum). Appellant] did not
       file a petition for allowance of appeal to the Pennsylvania Supreme
       Court.

             On August 9, 2016, [Appellant] filed his first, and instant,
       pro se petition for post –conviction relief pursuant to 42 Pa.C.S.
       § 9543(a)(2)(ii).1 PCRA counsel, Peter A. Levin, Esquire, was
       appointed and counsel filed an amended petition on August 14,
       2017. In his PCRA petition, [Appellant] argued trial counsel was
       ineffective for failing to: object and request a mistrial, prepare
       for trial, introduce testimony of complainant’s past sexual
       behavior, and raise certain issues.

              1 42 Pa.C.S. § 9543(a)(2)(ii) states to be eligible for
              relief under the PCRA, a petitioner must plead and
              prove by a preponderance of the evidence that the
              conviction or sentence resulted from ineffective
              assistance of counsel, which in the circumstances of
              the particular case, so undermined the truth-


____________________________________________


1 18 Pa.C.S. §§ 3121(c), 3123(b), 3125(b), 6318(a)(1), 6301(a)(1),
4304(a)(1), and 4302, respectively.

                                           -3-
J-S46023-20


           determining process that no reliable adjudication of
           guilt or innocence could have taken place.

            The Commonwealth filed a motion to dismiss on May 15,
     2018. [Appellant] filed a supplemental amended petition, arguing
     that his designation as a sexually violent predator was illegal, on
     August 20, 2018. The Commonwealth subsequently agreed to
     vacate [Appellant’s] designation as a[n] SVP. On April 11, 2019,
     this [c]ourt signed an Order by Agreement, vacating [Appellant’s]
     designation as a[n] SVP. On May 14, 2019, this [c]ourt sent
     [Appellant] a notice pursuant to Pennsylvania Rule of Criminal
     Procedure 907, indicating that his petition would be dismissed as
     meritless. [Appellant] did not file a response to the 907 Notice.
     On June 14, 2019, after conducting a thorough and independent
     review of the record, this [c]ourt dismissed [Appellant’s] petition
     without a hearing as meritless. [Appellant] filed a timely notice
     of appeal to the Superior Court.

PCRA Court Opinion, 12/19/19, at 1–3.        The PCRA court did not order

Appellant to file a Pa.R.A.P. 1925(b) statement, and none was filed. The PCRA

court filed an opinion pursuant to Pa.R.A.P. 1925(a).

     Appellant raises the following issues in this appeal:

     I. Whether the PCRA court was in error in not granting relief on
     the issue that counsel was ineffective.

        a. Whether trial counsel was ineffective for failing to object
        and request a mistrial[.]

        b. Whether trial counsel was ineffective for failing to
        prepare Appellant’s case for trial[.]

        c. Whether trial counsel was ineffective for failing to file a
        motion to reconsider sentence[.]

        d. Whether appellate counsel was ineffective for failing to
        properly represent Appellant[.]

           1. Whether appellate counsel was ineffective for
           failing to appeal the denial of the pretrial motion to


                                    -4-
J-S46023-20


              introduce   testimony            of   complainant’s   sexual
              behavior[.]

              2. Whether appellate counsel was ineffective for
              failing to appeal the denial of counsel’s motion to
              withdraw[.]

              3. Whether appellate counsel was ineffective for
              failing to appeal the denial of the weight of the
              evidence motion[.]

       III.[2] Whether the PCRA court was in error in failing to grant an
       evidentiary hearing on the above issues[.]

Appellant’s Brief at 9 (unnecessary capitalization omitted).

       When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”     Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).     This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).



____________________________________________


2   Appellant did not include a numbered “II” issue in his Statement of
Questions Involved pursuant to Pa.R.A.P. 2116, nor did the Argument section
of his brief comport with Pa.R.A.P. 2119.

                                           -5-
J-S46023-20


      To be eligible for relief under the PCRA, a defendant must plead and

prove that his conviction and/or sentence resulted from one of the

circumstances delineated by the PCRA. See 42 Pa.C.S. § 9543 (outlining the

eligibility requirements for PCRA relief). Among those requirements are that

the issue must not be previously litigated or waived. 42 Pa.C.S. § 9543(a)(3).

An issue is previously litigated if “the highest appellate court in which the

petitioner could have had review as a matter of right has ruled on the merits

of the issue[.]” 42 Pa.C.S. § 9544(a)(2).

      All of Appellant’s issues assail the effectiveness of either trial or

appellate counsel.   To plead and prove ineffective assistance of counsel, a

petitioner must establish: (1) that the underlying issue has arguable merit;

(2) counsel’s actions lacked an objective reasonable basis; and (3) actual

prejudice resulted from counsel’s act or failure to act. Commonwealth v.

Treiber, 121 A.3d 435, 445 (Pa. 2015). A claim of ineffectiveness will be

denied if [Appellant’s] evidence fails to meet any one of these prongs.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).                  Counsel is

presumed to have rendered effective assistance of counsel. Commonwealth

v. Montalvo, 114 A.3d 401, 410 (Pa. 2015). Moreover, we have explained

that trial counsel cannot be deemed ineffective for failing to pursue a meritless

claim. Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en

banc).




                                      -6-
J-S46023-20


      With regard to the second prong, we have reiterated that trial counsel’s

approach must be “so unreasonable that no competent lawyer would have

chosen it.” Commonwealth v. Ervin, 766 A.2d 859, 862-863 (Pa. Super.

2000) (quoting Commonwealth v. Miller, 431 A.2d 233 (Pa. 1981)). “The

test is not whether other alternatives were more reasonable, employing a

hindsight evaluation of the record. . . . The balance tips in favor of a finding

of effective assistance as soon as it is determined that trial counsel’s decision

had any reasonable basis.” Commonwealth v. Pierce, 527 A.2d 973, 975

(Pa. 1987).

      As to the third prong, prejudice requires proof that there is a reasonable

probability that but-for counsel’s error, the outcome of the proceeding would

have been different. Pierce, 786 A.2d at 213. “A failure to satisfy any prong

of the ineffectiveness test requires rejection of the claim of ineffectiveness.”

Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa. 2009). Thus, when it

is clear that a petitioner has failed to meet the prejudice prong of an

ineffective-assistance-of-counsel claim, the claim may be disposed of on that

basis alone, without a determination of whether the first two prongs have been

met. Commonwealth v. Baker, 880 A.2d 654, 656 (Pa. Super. 2005).

      Finally, it is presumed that the petitioner’s counsel was effective unless

the petitioner proves otherwise.    Commonwealth v. Williams, 732 A.2d

1167, 1177 (Pa. 1999).       Moreover, we are bound by the PCRA court’s

credibility determinations where there is support for them in the record.


                                      -7-
J-S46023-20


Commonwealth v. Battle, 883 A.2d 641, 648 (Pa. Super. 2005) (citing

Commonwealth v. Abu-Jamal, 720 A.2d 79 (Pa. 1998)).

      In his first issue, Appellant asserts that trial counsel rendered ineffective

assistance of counsel by failing to object or move for a mistrial: a) when Juror

Number Ten disregarded the trial court’s instructions by taking notes and

communicating with other jurors concerning the case; b) by asserting that

Commonwealth witnesses Elizabeth Johnson and Shaniyah Shaw provided

hearsay testimony; c) when Ms. Johnson testified that the nurses who

examined the victim “knew she was telling the truth”; d) because

Commonwealth expert witness, Dr. Maris McColgan, did not have first-hand

knowledge of the derivative findings of the examination; and e) based upon

the trial court’s “impermissible” questioning of defense witness, George David,

concerning the meaning of Islamic “Garb.” Appellant’s Brief at 20–21.

      This issue is waived. Appellant provides merely conclusory statements

of the alleged ineffectiveness and fails to develop his argument. Appellant’s

Brief at 20–21.    While he sets forth case law in his brief explaining the

standards for granting a mistrial, id. at 21, he wholly fails to assert how he

was prejudiced. In addition, Appellant completely fails to cite to the record

where the various alleged instances occurred.           “It is not this Court’s

responsibility to comb through the record seeking the factual underpinnings

of an appellant’s claim.” Commonwealth v. Samuel, 102 A.3d 1001, 1005

(Pa. Super. 2014). Appellant has not expressed how he was prejudiced, he


                                      -8-
J-S46023-20


failed to support his allegations of ineffectiveness by citation to the record,

and he posits he disagreed with the PCRA court’s explanation without stating

how or why. Appellant’s Brief at 21.

      Even if not waived, we would agree with the PCRA court’s explanation,

as follows:

            In his PCRA petition, [Appellant] claimed trial counsel
      rendered ineffective assistance by failing to move for a mistrial
      when Juror No. 10 violated this [c]ourt’s instructions by taking
      notes during opening statements and communicating with other
      jurors about the case prior to deliberations. [Appellant’s] claim is
      without merit because he has failed to demonstrate counsel had
      no reasonable basis for failing to object and request a mistrial, as
      required by the second prong of [Commonwealth v.] Pierce, 527
      A.2d 973 (Pa. 1987)). “In determining whether counsel’s action
      was reasonable, the Supreme Court of Pennsylvania does not
      question whether there were superior courses of action which
      counsel could have pursued; rather, we examine whether
      counsel’s decisions had any reasonable basis.” Commonwealth v.
      Rollins, 558 Pa. 532 (1999). In the instant case, when this [c]ourt
      took notice of the juror’s behavior, it took away Juror 10’s
      notepad. After questioning the juror regarding her ability to follow
      the rules, both parties agreed that the juror should not be
      removed. This [c]ourt also independently came to the conclusion
      that the juror could follow the provided instructions. Although she
      admitted that she spoke to other jurors about her notebook being
      taken away by this [c]ourt, the juror did not discuss the merits of
      the case. Most importantly, [Appellant] himself expressed that he
      did not want a mistrial and his belief that the juror could be fair
      and follow directions. (N.T. 6/13/2013, p. 65-66). Thus, it was
      reasonable for trial counsel to not object and request a mistrial
      because the court and all parties believed that the juror would
      follow the [c]ourt’s rules, the jurors had not discussed the merits
      of the case, and [Appellant] himself expressed that he did not
      want a mistrial. As such, [Appellant’s] claim affords no relief.

             [Appellant] also argued that trial counsel was ineffective for
      failing to object or move for a mistrial when Commonwealth
      witnesses Elizabeth Johnson and Shaniyah Shaw gave testimony
      characterized as impermissible hearsay. According to [Appellant],

                                      -9-
J-S46023-20


     because the two witnesses did not qualify as “prompt complaint”
     witnesses, they should have been precluded from testifying with
     respect to the hearsay statements made by the victim concerning
     [Appellant’s] sexual abuse. [Appellant’s] claim fails because he
     has failed to demonstrate that the underlying claim has arguable
     merit, as required by the first prong of Pierce. Testimony by Ms.
     Johnson and Ms. Shaw was not hearsay. Pennsylvania Rule of
     Evidence 801(d)(1)(B) provides that a statement is not hearsay if
     the declarant testifies and is subject to cross-examination about
     the prior statement, the statement is consistent with the
     declarant’s testimony, and it is offered to rebut an express or
     implied charge that the declarant recently fabricated the
     statement or acted from a recent improper influence or motive in
     so testifying.

           In his PCRA petition, [Appellant] fails to specify which
     statements by the two witnesses were hearsay testimony. Thus,
     as a matter of law, his claim should be dismissed for lack of
     development. However, a close review of the record reveals that
     both Johnson and Shaw repeated the victim’s out-of-court
     statements, concerning her sexual abuse, multiple times while on
     the stand. Nonetheless, testimony by Ms. Johnson and Ms. Shaw
     was properly admitted pursuant to Pa.R.E. 801(d)(1)(B) because
     the victim testified at trial and was subject to cross examination
     concerning her sexual abuse, the testimony rendered by both Ms.
     Johnson and Shaw [was] consistent with the victim’s testimony,
     and the testimony was offered to rebut defense counsel’s theory
     that the victim was lying about [Appellant’s] sexual abuse in order
     to get back at her strict father. Thus, testimony by Ms. Johnson
     and Ms. Shaw was not hearsay pursuant to Pa.R.E. 801(d)(1)(B),
     and [Appellant’s] claim must fail for lack of underlying merit.

            Next, [Appellant] argued trial counsel was ineffective for
     failing to object when witness Elizabeth Johnson testified that the
     nurses examining the victim knew she was not lying. Trial counsel
     did object and therefore this claim fails for lack of underlying
     merit. At trial, Ms. Johnson testified as follows:

        COMMONWEALTH:              And tell us about what you saw.

        MS. JOHNSON:              Okay. We was in the—we were in
        the room and the two nurses came in. The two nurses came
        in and they started examining [the victim].


                                   - 10 -
J-S46023-20


        DEFENSE COUNSEL:            I’m sorry, Judge. I can’t hear.

        MS. JOHNSON:                I’m sorry.

        COMMONWEALTH:               If you could just give her a
        moment.

        MS. JOHNSON:                I have a daughter myself. My
        daughter’s 16, so that’s why it’s so touching to me. When
        [the victim] laid on the table, she just laid on the table and
        she just opened up her legs really wide like it was nothing.
        Like being that young, she just laid up there like that and
        the nurses already knew that she wasn’t lying.

        DEFENSE COUNSEL:            Objection.

        THE COURT:                  Sustained.

     N.T. 6/14/2013, Page 64. Accordingly, [Appellant’s] claim was
     properly dismissed.

            [Appellant] also claimed counsel was ineffective for failing
     to object or move for mistrial based on the testimony of Dr.
     McColgan because Dr. McColgan did not examine the victim
     herself. This contention fails because [Appellant] has failed to
     demonstrate counsel lacked a reasonable basis for not doing so,
     as required by the second prong of Pierce. Pa.R.E. 702 states that
     a “witness who is qualified as an expert by knowledge, skill,
     experience, training, or education may testify in the form of an
     opinion or otherwise if the expert’s scientific, technical, or other
     specialized knowledge is beyond that possessed by the average
     layperson; the expert’s scientific, technical, or other specialized
     knowledge will help the trier of fact to understand the evidence or
     to determine a fact in issue; and the expert’s methodology is
     generally accepted in the relevant field.” This [c]ourt qualified Dr.
     McColgan as an expert in the field of child abuse pediatrics. Dr.
     McColgan testified that she had reviewed the victim’s medical
     records. Dr. McColgan then rendered testimony in the form of an
     opinion as to what the victim’s medical records showed, which
     helped the trier of fact to understand what the evidence
     demonstrated. Thus, defense counsel had a reasonable basis for
     not objecting to Dr. McColgan’s expert testimony: the medical
     doctor was a qualified expert who reviewed the victim’s medical
     files and rendered testimony in the form of an expert opinion.

                                    - 11 -
J-S46023-20


      Accordingly, [Appellant’s] claim was properly dismissed for lack of
      merit.

             [Appellant] next alleged that trial counsel was ineffective for
      failing to object or move for mistrial when this Court questioned
      witness George Davis about the meaning of his statement that the
      victim was “garbed up.”        [Appellant] alleged that this was
      impermissible because Davis was not an expert on Muslim garb.
      This contention is meritless. This [c]ourt simply asked Mr. Davis
      to clarify his own statement for the jury and describe what he
      meant by the term garbed up. His response, explaining the
      different variances in Muslim garb, was his lay opinion and did not
      require expert testimony. Thus, this claim was properly dismissed
      for lack of merit.      [Appellant] further argued that he was
      prejudiced by this line of questioning because of negative publicity
      concerning Muslims. However, the jury was always aware of the
      fact that [Appellant] was Muslim as this was the center of
      [Appellant’s] defense: that the victim lied about the sexual abuse
      because she did not want to continue to grow up in a strict Muslim
      household. Thus, this line of questioning did not prejudice
      [Appellant].

PCRA Court Opinion, 12/19/19, at 5–9.

      Appellant’s second claim of trial counsel’s ineffectiveness is that trial

counsel failed to prepare Appellant’s case for trial. Appellant’s Brief at 22. In

making this claim, Appellant suggests, “[T]here were many witnesses that

counsel did not investigate, who would have testified that Appellant was not

with complainant on the dates she testified he sexually abused her.”

Appellant’s Brief at 22. Appellant does not identify a single witness. Appellant

continues similarly, “A reasonable investigation would have produced

individuals that would be willing to testify that Appellant was incarcerated at

SCI Albion and not with complainant on dates she testified that she was




                                     - 12 -
J-S46023-20


sexually abused.” Id. at 23. Once again, Appellant fails to identify any such

individuals.

      To prevail on a claim of trial counsel’s ineffectiveness for failure to call

a witness, an appellant must prove: “(1) the witness existed; (2) the witness

was available; (3) trial counsel was informed of the existence of the witness

or should have known of the witness’s existence; (4) the witness was prepared

to cooperate and would have testified on [the] appellant’s behalf; and (5) the

absence of the testimony prejudiced [the] appellant.” Commonwealth v.

Chmiel, 889 A.2d 501, 545-546 (Pa. 2005) (citations omitted). Trial counsel’s

failure to call a particular witness does not constitute ineffective assistance

without some showing that the absent witness’s testimony would have been

beneficial or helpful in establishing the asserted defense. Id. Appellant must

demonstrate how the testimony of the uncalled witness would have been

beneficial under the circumstances of the case.         Id.   Appellant has not

identified any witness, let alone complied with the parameters of the level of

proof to prove ineffective assistance of counsel for failure to call a witness.

Thus, the issue lacks merit. See Commonwealth v. Brown, 161 A.3d 960,

967–968 (Pa. Super. 2017) (failure to provide affidavits or certifications from

foregone witness indicating willingness and availability to testify is sufficient

for PCRA court to reject claim without holding evidentiary hearing).

      Additionally, we rely upon the trial court’s explanation for its rejection

of this issue, as follows:


                                     - 13 -
J-S46023-20


             [Appellant] asserted that trial counsel was ineffective for not
      investigating his case. According to [Appellant], he was in jail
      during the time of the alleged abuse and many alibi witnesses
      existed to prove he was not near the victim during the alleged
      times of abuse. These are bald assertions. [Appellant] did not
      substantiate his clam with any proof, including the dates he was
      incarcerated, names of the alleged alibi witnesses, or any
      supporting affidavits. The period of abuse took place over the
      course of 10 years, therefore, even if [Appellant] could produce
      witnesses that assert that they were with [Appellant] on a certain
      day, it would still not account for the extensive period of
      molestation that occurred over the span of 10 years. At best, it
      might have shown that the victim had mistaken one or two dates.
      However, in order to succeed on an ineffectiveness claim for
      failure to call a witness, [Appellant] must prove that (1) the
      witness existed; (2) counsel was aware or should have been aware
      of the witness’ existence; (3) the witness was willing and able to
      cooperate with the defense; (4) [Appellant] was prejudiced by the
      absence of the witness’ testimony. Commonwealth v. Simpson,
      66 A.3d 253, 271 (Pa. 2013). [Appellant] did not prove, or even
      discuss, either of these prongs. Therefore, his claim must fail.

PCRA Court Opinion, 12/19/19, at 9.

      Next, Appellant suggests trial counsel was ineffective for failing to file a

motion to reconsider sentence. Appellant’s Brief at 24. This issue is waived.

In his amended PCRA petition, Appellant asserted that direct-appeal counsel

was ineffective for failing to preserve and present a discretionary sentencing

claim on direct review. Amended PCRA Petition, 8/14/17, at 18–19. Appellant

did not assert trial counsel’s ineffectiveness in this regard; thus, the claim is

waived. Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived

and cannot be raised for the first time on appeal.”); Commonwealth v.

Lincoln, 72 A.3d 606, 610 (Pa. Super. 2013) (“[F]or any claim that was

required to be preserved, this Court cannot review a legal theory in support


                                     - 14 -
J-S46023-20


of that claim unless that particular legal theory was presented to the trial

court.”).

      Even if the issue were not waived, it would not provide Appellant with

relief. Appellant maintains that if trial counsel had filed a motion to reconsider

Appellant’s sentence, “[A] reasonable judge . . . would have found the

sentence of 60-120 years incarceration excessive and unreasonable.”

Appellant’s Brief at 24. On direct review, this Court determined that Appellant

preserved a challenge to the excessiveness of his sentence. In a thorough

and exhaustive analysis of the sentence imposed, a panel of this Court denied

the claim on the merits, finding that the trial court did not abuse its discretion

in sentencing Appellant.       Henderson, 1263 EDA 2014 (unpublished

memorandum at *3–4). All but one of the proposed discretionary-aspects-of-

sentencing claims Appellant highlights, which we discuss infra, were reviewed

and rejected on direct appeal. This Court affirmed that the trial court provided

adequate reasons for the sentence, sentenced Appellant with full awareness

of the relevant sentencing factors, and reasonably elected to impose

consecutive sentences and sentences that exceeded the guidelines’ standard

range. Id.

      Pursuant to 42 Pa.C.S. § 9543(a)(3), “[t]o be eligible for relief under

this subchapter, the [PCRA] petitioner must plead and prove by a

preponderance of the evidence,” inter alia, “[t]hat the allegation of error has

not been previously litigated or waived.” A claim is previously litigated under


                                      - 15 -
J-S46023-20


the PCRA if, inter alia, “the highest appellate court in which the petitioner

could have had review as a matter of right has ruled on the merits of the

issue.” Commonwealth v. Chambers, 807 A.2d 872, 881 (Pa. 2002). As

noted, we determined on direct appeal that Appellant’s sentence was not

excessive or unreasonable. Thus, this issue was previously litigated.

      The only proposed sentencing claim that was not previously addressed

by this Court was the assertion that the trial court allegedly “inappropriately

[sentenced Appellant] based on his religion.” Appellant’s Brief at 24.        The

PCRA court was permitted to find that prior counsel could not have been

ineffective for failing to raise that issue because there was no support for it in

the record. See Commonwealth v. Rega, 933 A.2d 997, 1019 (Pa. 2017)

(counsel cannot be ineffective for failing to pursue a meritless claim). The

trial court made no reference to Appellant’s religion at the sentence hearing,

let alone suggest that it considered the practice of Appellant’s religion as a

sentencing factor. PCRA Court Opinion, 12/19/19, at 11 (“Defendant failed to

meaningfully develop his claim that this [c]ourt’s sentence was punishment

for his Muslim beliefs. Evidence of this is not in the record, and [Appellant]

failed to highlight even one instance that this [c]ourt considered [Appellant’s]

religion during sentencing.”).    This issue is waived, if not waived, it was

previously litigated, and additionally, the unaddressed aspect of the claim

lacks merit.




                                     - 16 -
J-S46023-20


       Appellant next asserts that appellate counsel was ineffective for failing

to properly represent Appellant in three instances, the first of which is that

appellate counsel was ineffective “for failing to appeal the denial of the pretrial

motion to introduce testimony of complainant’s sexual behavior.” Appellant’s

Brief at 25. Once again, the claim is waived. As in the preceding issue, the

contention     raised    actually    concerns      trial   counsel’s   representation.

Appellant’s underlying allegation is that trial counsel was ineffective for failing

to introduce testimony concerning the victim’s sexual history. Accordingly,

Appellant’s related claim of trial counsel’s ineffectiveness did not preserve his

instant assertion of direct-appeal counsel’s alleged ineffectiveness. Pa.R.A.P.

302(a) (“Issues not raised in the lower court are waived and cannot be raised

for the first time on appeal.”).

       Even if not waived, the contention is meritless. The PCRA court noted

as follows:

             In his PCRA petition, [Appellant] claimed trial counsel was
       ineffective for failing to file a pretrial motion to inquire about the
       victim’s previous sexual behavior. This claim fails for a lack of
       underlying merit, as required by the first prong of Pierce, because
       defense counsel did, in fact, file a pretrial motion for admission of
       the victim’s prior bad acts pursuant to Pa.R.Crim.P. 404(b). See
       Motion for Admission of Bad Acts, filed January 9, 2010. In his
       motion, defense counsel sought to present evidence showing that
       the victim had engaged in a sexual relationship with an older man.
       This [c]ourt denied the motion on November 15, 2010[,] pursuant
       to the Pennsylvania Rape Shield Statute.[3]               Accordingly,
       [Appellant’s] claim was properly dismissed for lack of merit.
____________________________________________


3   The general rule of the Rape Shield Law provides as follows:



                                          - 17 -
J-S46023-20


PCRA Court Opinion, 12/19/19, at 10. Because trial counsel actually pursued

the action Appellant avers trial counsel did not take, there is no merit to the

ineffectiveness claim. See, e.g., Commonwealth v. Gwynn, 943 A.2d 940,

946 (Pa. 2008) (“claim that appellate counsel was ineffective for failing to

raise trial counsel’s ineffectiveness on direct appeal is meritless since it was,

in fact, raised”).4

       Appellant next posits that appellate counsel was ineffective for failing to

appeal the denial of trial counsel’s motion to withdraw representation.



____________________________________________


       Evidence of specific instances of the alleged victim’s past sexual
       conduct, past sexual victimization, allegations of past sexual
       victimization, opinion evidence of the alleged victim’s past sexual
       conduct, and reputation evidence of the alleged victim’s past
       sexual conduct shall not be admissible in prosecutions of any
       offenses listed in subsection (c) except evidence of the alleged
       victim’s past sexual conduct with the defendant where consent of
       the alleged victim is at issue and such evidence is otherwise
       admissible pursuant to the rules of evidence.

18 Pa.C.S. § 3104(a).

4  We note that the PCRA court properly denied the ineffectiveness claim for
lack of merit because Appellant’s underlying claim violated the Rape Shield
Law, 18 Pa.C.S. § 3104, which protects victims of sexual abuse from the
admission of evidence of their consensual sexual activity. PCRA Court Opinion,
12/19/19, at 10. Appellant’s egregious abuse began when the victim was
merely four years old. Even if the victim subsequently was molested by
another adult male—in addition to Appellant’s ongoing abuse—the existence
of the additional abuser would not exculpate Appellant.           See, e.g.,
Commonwealth v. Holder, 815 A.2d 1115, 1120 (Pa. Super. 2003)
(testimony that the victim thought the defendant’s friend might have raped
her one week before the alleged rape by the defendant was irrelevant because
the testimony did not make the victim’s allegation that the defendant raped
her more or less likely).

                                          - 18 -
J-S46023-20


Appellant’s Brief at 27. This issue is waived. Appellant refers to counsel’s

motion to withdraw but fails to indicate even one citation to the record.

Indeed, Appellant quotes from the motion, Appellant’s Brief at 27, but fails to

support his bald assertions with citation to the record. As noted supra, this

Court will not comb through the record seeking the factual underpinnings of

an appellant’s claim. Samuel, 102 A.3d at 1005. The PCRA court apparently

held a hearing on the motion, but Appellant fails even to reference the hearing,

let alone present citation to its place in the record.

      Even if not waived, we rely upon the PCRA court’s explanation in

rejecting this issue, as follows:

             [Appellant] argued appellate counsel was ineffective for
      failing to appeal the trial court’s denial of trial counsel’s motion to
      withdraw as counsel.         [Appellant’s] claim fails because his
      underlying claim lacks arguable merit, as required by the first
      prong of Pierce. On October 22, 2010, counsel filed a motion to
      withdraw as counsel. On November 10, 2010, this [c]ourt held a
      hearing on counsel’s motion. [Appellant] argued that the trial
      court’s denial of the motion to withdraw was inconsistent with
      Commonwealth v. Velasquez, 437 Pa. 262, 263 A.2d 351 (1970),
      where the Pennsylvania Supreme Court held trial courts should
      substitute counsel where it is demonstrated that good cause is
      shown why confidence does not exist. However, unlike [in]
      Velasquez, [Appellant] did not state the good cause for his lack of
      confidence in trial counsel. This [c]ourt held a hearing on trial
      counsel’s motion to withdraw. After discussing the matter with
      [Appellant] and trial counsel in open court, it was clear that
      [Appellant] was dissatisfied with trial counsel’s responsiveness, so
      he threatened to file a disciplinary complaint against trial counsel.
      Once trial counsel received a letter from [Appellant], threatening
      to file a disciplinary action, counsel thought it was in his best
      interest to withdraw from the matter. The [c]ourt explained
      [Appellant’s] perspective to trial counsel and trial counsel’s
      perspective to [Appellant], in open court while both parties were
      present. [Appellant] stated that he would take a “gamble” by

                                      - 19 -
J-S46023-20


      requesting trial counsel to stay on his case. N.T. 11/10/2010,
      page 18. After holding a hearing on the motion, the trial court
      found that the temporary breakdown in communication between
      [Appellant] and trial counsel was not good cause to substitute
      counsel. “The Sixth Amendment right to counsel does not
      guarantee a meaningful rapport between an attorney and his
      client.” Commonwealth v. Person, 345 Pa. Super. 341, 345, 498
      A.2d 432, 434 (1985). Therefore, the trial court’s denial of
      counsel’s petition to withdraw was clearly not a manifestly
      unreasonable exercise of judgment, and [Appellant’s] underlying
      claim lacks merit.

PCRA Court Opinion, 12/19/19, at 11–12.

      Appellant’s third allegation of appellate counsel’s ineffectiveness asserts

that counsel “filed a motion that the verdict was against the weight of the

evidence but did not pursue it on [direct] appeal.” Appellant’s Brief at 29.

      Our Supreme Court has described the standard applied to a weight-of-

the-evidence claim as follows:

             The decision to grant or deny a motion for a new trial based
      upon a claim that the verdict is against the weight of the evidence
      is within the sound discretion of the trial court. Thus, “the function
      of an appellate court on appeal is to review the trial court’s
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence.” An appellate court may not overturn the trial
      court’s decision unless the trial court “palpably abused its
      discretion in ruling on the weight claim.” Further, in reviewing a
      challenge to the weight of the evidence, a verdict will be
      overturned only if it is “so contrary to the evidence as to shock
      one’s sense of justice.”

Commonwealth v. Williams, 176 A.3d 298, 312 (Pa. Super. 2017) (quoting

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

omitted)). A trial court’s determination that a verdict was not against the

weight of the evidence is “[o]ne of the least assailable reasons” for denying a

                                     - 20 -
J-S46023-20


new trial. Commonwealth v. Colon–Plaza, 136 A.3d 521, 529 (Pa. Super.

2016) (quoting Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)). A

verdict is against the weight of the evidence where “certain facts are so clearly

of greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Commonwealth v. Lyons, 833 A.2d 245, 258 (Pa.

Super. 2003) (quoting Widmer, 744 A.2d at 751–752). “[W]e do not reach

the underlying question of whether the verdict was, in fact, against the weight

of the evidence . . . . Instead, this Court determines whether the trial court

abused its discretion in reaching whatever decision it made on the motion.”

Williams, 176 A.3d at 312.

      Appellant asserts that the victim’s testimony “was lacking in credibility

in that she contradicted herself” and was “not believable.” Appellant’s Brief

at 30. Appellant does not identify any such contradictions or suggest what

testimony was incredible.      Id. at 30–31.     We rely on the PCRA court’s

explanation in rejecting this issue:

            Lastly, [Appellant] claimed appellate counsel rendered
      ineffective assistance by failing to appeal the trial court’s denial of
      his post-sentence motion for a new trial. According to [Appellant],
      he was entitled to a new trial because the verdict was not
      supported by the weight of the evidence. This contention is
      without merit because [Appellant] has failed to demonstrate he
      was prejudiced by appellate counsel’s inaction, as required by the
      third prong of the Pierce test. Prejudice is established when
      [Appellant] demonstrates that, but for the errors or omissions of
      counsel, there is a reasonable probability that the outcome of the
      proceeding would have been different. Commonwealth v. Kimball,
      724 A.2d 326, 333 (Pa. 1999). There is no reasonable probability
      that [Appellant] would have been granted a new trial because
      [Appellant’s] verdict was supported by the weight of the evidence.

                                       - 21 -
J-S46023-20


     “A new trial is warranted in this context only when the verdict is
     so contrary to the evidence that it shocks one’s sense of justice
     and the award of a new trial is imperative so that right may be
     given another opportunity to prevail.” Commonwealth v. Konias,
     136 A.3d 1014, 1022 (Pa. Super. 2016) (internal citations
     omitted).

            Here, [Appellant’s] verdicts for rape of a child, involuntary
     deviate sexual intercourse with a child, aggravated indecent
     assault of a child, unlawful contact with a minor, corruption of a
     minor, endangering the welfare of a child, and incest were not
     contrary to the evidence. The evidence supported the verdict.
     The victim provided detailed accounts of [Appellant’s] sexual
     abuse, which was substantiated by testimony from medical expert
     Dr. McColgan and supported by testimony from Commonwealth
     witnesses Elizabeth Johnson and Shaniyah Shaw. [Appellant]
     based his argument that the verdict was contradicted by the
     evidence on his assertion that the victim lacked credibility because
     she gave contradictory testimony at times. However, [Appellant]
     failed to highlight specific instances in the record where the victim
     provided contradicting testimony, and “the determination of the
     credibility of a witness is within the exclusive province of the jury.”
     Commonwealth v. Crawford, 553 Pa. 195, 718 A.2d 768 (1998).
     Here, the jury found the victim’s testimony to be credible,
     and the jury’s determination was reasonable considering
     the victim provided detailed accounts of [Appellant’s]
     sexual abuse and the medical records showed signs of
     trauma to the victim that were consistent with sexual
     abuse. (N.T. 6/14/13, p. 18-19). Thus, even if a weight of the
     evidence challenge had been raised on appeal, there was no
     reasonable probability that [Appellant] would have been granted
     a new trial. Thus, [Appellant] has failed to demonstrate that he
     was prejudiced by appellate counsel’s inaction, and his petition
     was properly dismissed as meritless.2

           2 [Appellant] filed a supplemental amended petition,
           arguing that his designation as a sexually violent
           predator     was    illegal.    The    Commonwealth
           subsequently      agreed     to vacate   [Appellant’s]
           designation as a[n] SVP. On April 11, 2019, this
           [c]ourt signed an Order by Agreement, vacating
           [Appellant’s] designation as a[n] SVP. Accordingly,
           this claim is void.


                                     - 22 -
J-S46023-20


PCRA Court Opinion, 12/19/19, at 9–14 (emphasis added).

      In his final issue, Appellant avers that the PCRA court erred “in failing

to grant an evidentiary hearing on the above issues.” Appellant’s Brief at 31.

“There is no absolute right to an evidentiary hearing on a PCRA petition, and

if the PCRA court can determine from the record that no genuine issues of

material fact exist, then a hearing is not necessary.”    Commonwealth v.

Jones, 942 A.2d 903, 906 (Pa. Super. 2008) (quoting Commonwealth v.

Barbosa, 819 A.2d 81 (Pa. Super. 2003)). “[S]uch a decision is within the

discretion of the PCRA court and will not be overturned absent an abuse of

discretion.”   Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015).

Because there were no genuine issues of material fact regarding counsel’s

effectiveness, we discern no abuse of the PCRA court’s discretion in denying

Appellant an evidentiary hearing. Id.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/21




                                    - 23 -